Citation Nr: 0721058	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for recurring 
prostatitis.

2. Entitlement to an initial disability rating in excess of 
10 percent for status post fusion of the cervical spine at 
C4-T1, with retained hardware and degenerative disc disease 
with radiculopathy.

3. Entitlement to an initial compensable disability rating 
for hemorrhoids.

4. Entitlement to an initial compensable disability rating 
for left cubital tunnel syndrome.

5. Entitlement to an initial compensable disability rating 
for right cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to February 
1976, and from April 1980 to October 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the veteran's claim of entitlement 
to service connection for recurrent prostatitis, and granted 
the veteran's claim of entitlement to service connection for 
status post fusion of the cervical spine at C4-T1, with 
retained hardware and degenerative disc disease with 
radiculopathy with an evaluation of 10 percent, and granted 
the veteran's claims of entitlement to service connection for 
left and right cubital syndrome and hemorrhoids, all with 
noncompensable evaluations.  The veteran perfected a timely 
appeal of this determination to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for status post fusion of the cervical 
spine at C4-T1, with retained hardware and degenerative disc 
disease with radiculopathy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran does not have a currently diagnosed 
prostatitis disability related to his period of service.

2. The veteran's hemorrhoids approximate large, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences, but do not approximate hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

3. The medical evidence of record indicates no paralysis of 
the ulnar nerve for either arm.


CONCLUSIONS OF LAW

1. Recurrent prostatitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2. The criteria for a 10 percent initial disability rating, 
but no more, for hemorrhoids have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).

3. The criteria for an initial compensable disability rating 
for left cubital tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.124a, Diagnostic Code 8516 (2006).

4. The criteria for an initial compensable disability rating 
for right cubital tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.31, 4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board notes the that July 2004 letter, while informing 
the veteran of the information and evidence needed to 
substantiate a service connection claim, did not provide the 
veteran with the information and evidence needed to 
substantiate an increased rating claim.  However, in the 
veteran's March 2005 notice of disagreement, the veteran 
essentially argued that he was entitled to higher disability 
ratings for his disabilities because his level of disability 
was greater than his current disability ratings indicated.  
Thus, the Board finds that despite lack of proper notice 
given to the veteran with respect to the criteria for an 
increased rating claim, the veteran had actual knowledge of 
the information and evidence needed to substantiate a claim 
for an increased rating.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  To the extent that the Board concludes below 
that the preponderance is against the veteran's claims for 
increased initial disability ratings, any questions as to the 
appropriate effective dates to be assigned are rendered moot.  
Therefore, despite any inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA compensation and 
pension examinations, the veteran's testimony at his RO 
hearing and May 2006 Board hearing, and written statements 
from the veteran and his representative are associated with 
the claims file.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for recurrent prostatitis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
claimant is afforded the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran's service medical records indicate that in July 
1988, diagnostic testing showed an elevation of the floor of 
the veteran's bladder, suggesting prostatitis.  The veteran 
was given the assessment of rule out prostatitis.

On separation examination in August 1995, on rectal 
examination, it was noted that the veteran had a very firm 
and large prostate on the left hemisphere, and the veteran 
was diagnosed as having an enlarged prostate.

The veteran was afforded VA genitourinary examination in 
October 2004.  On examination, it was noted that the veteran 
denied a history of prostatitis.  On physical examination, 
the prostate was smooth to palpation, and there were positive 
reflexes.  The veteran was diagnosed as having status post 
prostatitis without residuals.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim.  While recognizing that the record reflects 
in-service evidence suggesting prostatitis, and that the 
veteran's prostate was found to be enlarged on August 1995 
separation examination, the Board does not find that the 
veteran has a currently diagnosed prostate disability related 
to his period of service.  On October 2004 VA examination, 
the veteran was diagnosed as having status post prostatitis 
without residuals.  Moreover, this negative examination is 
the only post-service medical evidence of record regarding 
the veteran's prostate condition, as there are no records of 
post-service treatment for recurrent prostatitis associated 
with the claims folder.

In short, while the record reflects in-service symptoms of 
prostatitis, no current prostatitis condition related to 
those in-service symptoms has been shown.  In the absence of 
evidence of a current prostatitis condition related to the 
veteran's period of service, service connection for recurrent 
prostatitis is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for service 
connection, such as additional medical evidence of a current 
prostate disability related to his in-service prostatitis 
symptoms.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.

III. Increased Initial Ratings

The veteran argues that he is entitled to initial compensable 
ratings for hemorrhoids and left and right cubital tunnel 
syndrome.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

A. Hemorrhoids

The veteran's hemorrhoids are rated under Diagnostic Code 
(DC) 7336.  Under DC 7336, external or internal hemorrhoids 
are rated as follows: With persistent bleeding and with 
secondary anemia, or with fissures, 20 percent; Large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, 10 percent; Mild or 
moderate, 0 percent.  38 C.F.R. § 4.114, DC 7336.

The veteran was afforded a VA examination for his hemorrhoids 
in October 2004.  The veteran then reported that he had had 
no bleeding since 1994, that his degree of sphincter control 
was normal, that there were no involuntary bowel movements or 
fecal leakage, that there was no bleeding or thrombosis of 
hemorrhoids, and that he was on no current treatment.  On 
examination, the following was noted: there was no evidence 
of fecal leakage; the size of lumen of the anus was normal; 
there were no signs of anemia with a normal complete blood 
test; there were no fissures; there were two large residual 
skin tags; and there was no evidence of bleeding.  The 
veteran was diagnosed as having residual rectal skin tags 
from hemorrhoids.

In his March 2005 notice of disagreement, the veteran stated 
that at the time of his physical his hemorrhoids were not 
flared up.

At his May 2006 Board hearing, the veteran testified that his 
hemorrhoids did not bleed, but that they flared up about 
twice a month for about two days, and that they had gotten 
bigger and were hanging outside now.

After a review of the record, affording the veteran the 
benefit of the doubt, the Board finds that the veteran's 
hemorrhoids more closely approximate the criteria for a 10 
percent rating than those for a 0 percent rating under DC 
7336.  However, the Board finds that the veteran's 
hemorrhoids do not more closely approximate the criteria for 
a 20 percent rating than those for a 10 percent rating.

The Board notes that the veteran has denied bleeding, and 
that on October 2004 VA examination he was diagnosed with 
residual skin tags of hemorrhoids only.  However, the veteran 
testified at his May 2006 Board hearing that his hemorrhoids 
flared up about twice a month for about two days and, in his 
March 2005 notice of disagreement, the veteran claimed that 
his hemorrhoids were not flared up at his physical.  Also, 
such skin tags were noted on VA examination to be large, the 
veteran testified that they were now essentially irreducible, 
and the Board finds such large residual skin tags to 
approximate excessive redundant tissue, as it is described in 
DC 7336.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the veteran's hemorrhoids approximate 
large hemorrhoids, irreducible, with excessive redundant 
tissue evidencing frequent recurrences.

However, the record does not reflect persistent bleeding, 
secondary anemia, or fissures.  Evidence of bleeding, anemia, 
or fissures was not found on October 2004 examination, the 
record is otherwise negative for these symptoms, and the 
veteran has not claimed that his hemorrhoids have been 
productive of any of these symptoms.  Therefore, the 
veteran's hemorrhoids do not approximate the criteria for a 
20 percent disability rating under DC 7336.

Accordingly, an initial disability rating of 10 percent, but 
no more, is warranted for hemorrhoids.

B. Right and left cubital tunnel syndrome

The veteran's right and left cubital tunnel syndromes are 
rated under DC 8516.

Under DC 8516, the following applies: Complete paralysis of 
the ulnar nerve produces a "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb, and weakened flexion of the wrist.  
It is rated as 60 percent disabling in the major upper 
extremity, and as 50 percent disabling in the minor.  Severe 
incomplete paralysis is rated as 40 percent disabling in the 
major upper extremity, and as 30 percent in the minor.  
Moderate incomplete paralysis is rated as 30 percent 
disabling in the major upper extremity, and as 20 percent in 
the minor.  Mild incomplete paralysis in both the major and 
minor upper extremities is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, DC 8516.

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, a December 2003 private evaluation 
indicates that examination of the upper extremities, 
including sensory to pin prick and motor examination, was 
unremarkable, with biceps and triceps reflexes symmetrical.

A June 2004 note from the veteran's private physician 
indicates that the veteran complained that if he lied flat or 
tuned to the side, he developed bilateral upper extremity 
peresthesias and dysthesias, and that the burning pain 
radiated into the third and forth digits, and that the pain 
could awaken him and his arm could feel like it was on fire.

The veteran was afforded a VA peripheral nerves examination 
in October 2004.  At that time, the veteran reported that he 
did not receive treatment and that he experienced burning 
pain with tingling numbness.  He also reported that his 
cubital syndrome interfered with his daily activity, as he 
had to give up riding his motorcycle, it interfered with his 
driving, as he had to switch hands or arms, he had to stop 
lifting weights, and he had to change his position while 
sleeping so his arms did not fall asleep and wake him up.  On 
examination, it was noted that the only nerves involved were 
the ulnar nerves, monofilament testing was normal, there was 
no evidence of muscle wasting or atrophy, and each arm was 
normal to examination.  The veteran was diagnosed as having 
cubital tunnel syndrome bilaterally.

At his May 2006 Board hearing, the veteran testified that his 
cubital tunnel syndrome caused his arms to fall asleep and 
tingle.

After a review of the record, the Board finds that the 
veteran's cubital tunnel syndrome does not approximate a 
compensable disability rating under the criteria of DC 8516 
for either arm.  On December 2003 private examination, 
sensory to pin prick and motor examination was unremarkable, 
with biceps and triceps reflexes symmetrical.  On October 
2006 VA examination, monofilament testing was normal, there 
was no evidence of muscle wasting or atrophy, and each arm 
was normal to examination.  Conversely, the post-service 
record is negative for any objective medical evidence of 
incomplete paralysis of the veteran's ulnar nerves.

Thus, while the Board recognizes the veteran's complaints of 
problems involving pain, tingling, and his arms falling 
asleep, the medical evidence of record indicates no paralysis 
of the ulnar nerve for either arm.  As such, the requirements 
for a compensable evaluation under DC 8516 are not met.  
Accordingly, an initial compensable rating for neither right 
arm cubital tunnel syndrome nor left arm cubital tunnel 
syndrome is warranted.

Although the veteran may believe that his current ratings do 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for recurring 
prostatitis is denied.

2. Entitlement to an initial compensable disability rating of 
10 percent for hemorrhoids, but no more, is granted subject 
to the law and regulations governing the award of monetary 
benefits.

4. Entitlement to an initial compensable disability rating 
for left cubital tunnel syndrome is denied.

5. Entitlement to an initial compensable disability rating 
for right cubital tunnel syndrome is denied.


REMAND

The issue of entitlement to an initial disability rating in 
excess of 10 percent for status post fusion of the cervical 
spine at C4-T1, with retained hardware and degenerative disc 
disease with radiculopathy, must be remanded for the 
following reasons.

The veteran was afforded a VA examination of the cervical 
spine in October 2004.  At his May 2006 Board hearing, the 
veteran testified that he felt the October 2004 examination 
did not adequately assess his degree of disability.  
Specifically, the veteran asserted that during the day his 
neck got very sore and stiff, and that both his cervical 
spine condition and the pain medications he took for his 
condition affected both his ability to perform daily 
activities and his employment as a gunsmith.

The veteran should be afforded another VA cervical spine 
examination.  The examiner should specifically comment on the 
following: any side effects of the veteran's medication or 
treatment for his condition; if possible, how the veteran's 
disability and treatment affect his employment; and, if 
possible, the degree to which flare-ups of the veteran's 
spine condition might affect the functional ability of his 
spine or any other body part.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the extent of his status post 
fusion of the cervical spine at C4-T1, 
with retained hardware and degenerative 
disc disease with radiculopathy.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  In 
addition to providing a normal 
assessment of functional loss of the 
cervical spine, the examiner should 
specifically express an opinion as to 
the following: (1), any side effects of 
the veteran's medication or treatment 
for his condition; (2) if possible, how 
the veteran's disability and treatment 
affect his employment; and (3) if 
possible, the degree to which flare-ups 
of the veteran's spine condition might 
affect the functional ability of his 
spine or any other body part.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


